Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Friedman et al. (US PG Pub 2013/0184599) teaches the limitations of a first sensor (ECG) configured to produce a first value for an analyte, wherein the analyte is an electrolyte and a second sensor (blood sample) configured to produce a second value for the analyte, wherein the second sensor is a different type of sensor than the first sensor ([0026]) but does not teach wherein the controller triggers a measurement change of the second sensor based on the first value for the analyte.  Instead, Friedman et al. teaches the two sensors detect the analyte at “substantially the same time”, “thus yielding a correlation between the blood sample and the ECG sensor”.  Furthermore, the second sensor is not an implantable diffusion based optical chemical sensor.  Schindhelm et al. (US PG Pub 2014/0364758) teaches a first sensor detecting a baseline analyte and triggering other physiological sensors as part of a sensor cascade to yield better energy efficiency ([0153]) but the prior art does not also teach the first sensor being an implantable electrical ECG sensor and the second sensor being an implantable diffusion based optical chemical sensor.  McGarraugh (US Pat 9,326,707) teaches using multiple sensors for detecting an analyte at the same or different times in order to confirm or validate analyte information obtained from one or both of the sensors, but there is no motivation to specifically select the combination of the first sensor being an implantable electrical ECG sensor and the second sensor being an implantable diffusion based optical chemical sensor, where the controller triggers a measurement change of the second sensor based on the first value for the analyte.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480. The examiner can normally be reached M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERICA S LEE/Primary Examiner, Art Unit 3792